Citation Nr: 1816305	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-26 968	)	DATE
	)
	)

On appeal from the
Department of Veteran's Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for a chronic respiratory disorder, including pneumonia and bronchial asthma with left lung granuloma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to January 1956.

This matter comes before the Board of Veteran's' Appeals (Board) on appeal from September 2012 rating decisions by the Regional Office (RO) of the Department of Veteran's Affairs (VA) in Manila, Philippines.

The Veteran appeared at a hearing in January 2015 before a Veteran's Law Judge who is no longer employed at the Board.  In January 2017, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  In March 2017, he declined to have another hearing.

In December 2015, the Board reopened the previously denied claim of entitlement to service connection for a heart disability and remanded the issues of entitlement to heart and spine disabilities for further development.  As a March 2017, rating decision granted service connection for a spine disability, that is, lumbosacral strain with osteoporosis, this issue is no longer before the Board.

In December 2015, the Board also denied the claim of entitlement to service connection for a respiratory disorder, and the Veteran appealed to the U. S. Court of Appeals for Veteran's Claims (Court), which, in October 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.  In March 2017, the Board remanded the issue for further development.

In October 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veteran's Health Administration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issue of entitlement to service connection for a chronic respiratory disorder, including pneumonia and bronchial asthma with left lung granuloma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's atherosclerotic heart disease is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for atherosclerotic heart disease have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disability, which relates to in-service pneumonia and or his service-connected lumbosacral spine disability.

The Veteran contends that he was injured during basic training when a sergeant thrust a rifle into his upper back, after which he was hospitalized for back pain and pneumonia.  Consistent with this, service treatment records dated March 1954 indicate treatment for a two-week cold and low back pain.  At that time, past history indicated possible childhood pneumonia and possible rheumatic fever, examination indicated tachycardia, and chest x-rays were negative.  The Veteran has stated that he never recovered from pneumonia, that he was easily winded after he was treated, that he was treated for pneumonia a second time during service, and the he still suffers pneumonia at least once a year.

In addition, in May 1988, the Veteran's spouse reported that they married in 1955, while he was in service, and he told her, at the time, that he had an enlarged heart. The Veteran's wife competently and credibly reported that the Veteran exhibited chest pain in the 1950s and underwent treatment for this condition.

In May 1988 and December 1988, the Veteran's private physician opined that the Veteran's heart disability was related to service.  Indeed, the physician stated that the Veteran's service treatment records "definitely" indicate that heart disease was present during service and that the progression of his disease and symptoms are directly related to service.  See Medical opinion (December 19, 1988).  The physician explained the in-service back injury worsened pre-existing rheumatic heart disease, which ultimately predisposed the Veteran to coronary artery and atherosclerotic heart disease.  The physician cited a number of in-service electrocardiograms:  asserting that such were performed in order to determine whether the Veteran's rheumatic heart disease had worsened.  See Medical Opinion (May 13, 1988).

Finally, in March 2016, the Veteran submitted several medical articles supporting the notion that pneumonia and back disorders can cause heart disease.

In February 2017, a VA medical examiner opined that it is less likely than not that any current heart disorder had its onset in service or is otherwise related to service.  The examiner also opined that there was no clear and unmistakable evidence that a heart disease was present in service or pre-existing service.

The Board finds that the February 2017 medical opinion is inadequate to the extent that the examiner did not address whether the Veteran's heart disorder could be the result of his service-connected back disorder.

In October 2017, a VA medical expert opined that it is unlikely that the Veteran's current heart disability is related to his in-service pneumonia and/or back injury or his current service-connected back disability.  The expert acknowledged that pneumonia can increase the risk of subsequent cardiovascular events, to include the development and worsening of atherosclerotic heart disease, such is not a definitive relationship.  The expert explained that most studies documenting this association involve older patients with usually a multitude of other risk factors for atherosclerotic heart disease.  The expert further concluded that, given the young age at which the Veteran had pneumonia, it's unlikely that such developed into atherosclerotic heart disease many years later.

The expert also acknowledged the Veteran's wife's report of chest pain since the 1950s, but found that such were vague and nonspecific.  The expert concluded that he cannot make a definitive statement of the Veteran's chest pain is related to atherosclerotic heart disease the expert also noted that recent diagnostic tests are not consistent with an enlarged heart.

Although the VA medical opinions of record are at odds with those of the private physician rendered in 1988, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  When coupled with competent, credible lay reports of chest pain since service the Board finds that, at worst, the evidence with respect to whether the Veteran's atherosclerotic heart disease is related to his active military service is in equipoise.

Service connection for atherosclerotic heart disease is warranted.


ORDER

Service connection for atherosclerotic heart disease is granted.


REMAND

The Veteran seeks service connection for a respiratory disorder, which he contends is related to service or his service-connected lumbar spine disability.  The Veteran contends that his current respiratory symptoms started in service and are related to in-service illness and a reported rifle strike injury, which resulted in the Veteran's current service-connected lumbosacral strain with osteoporosis.  In October 2013, the Veteran reported that he had had lung trouble since service, which he described as annual recurrences of pneumonia since service with symptoms such as of coughing and fever.  He asserts that such were same symptoms that had been more recently diagnosed as asthma.  He reports having received poor medical treatment for pneumonia in service and that his symptoms never fully resolved, instead developing into asthma.  He further explains that he stopped reporting his symptoms to due to lack of efficacy.  See also Statements (June 2011, September 2011); Board hearing (January 2015).

Service treatment records show that the Veteran was clinically examined and deemed to be normal upon entrance to service.  In March 1954, the Veteran was hospitalized for respiratory illness.  The discharge report indicates that the Veteran was admitted with a two-week cold and one-week fever.  He also had low back pain and a heavy cough.  A treating clinician noted a possible history of childhood pneumonia and rheumatic fever.  Chest X-ray was negative and electrocardiogram was normal.  The Veteran became asymptomatic during hospitalization and was discharged with a final diagnosis of acute bronchitis.

In May 1954, the Veteran was re-hospitalized for upper respiratory illness (URI) for 29 days.  Clinical notes reflect that the Veteran had URI symptoms for three weeks, including productive cough, chest soreness and malaise.  Chest X-ray showed paracardiac pneumonia.  He was afebrile, but had a productive cough.  Clinical findings were listed.  The clinician diagnosed pneumonia, right paracardiac and acute bronchitis.  A June 14, 1954 chest X-ray was negative.  Subsequent clinical records reflect that the Veteran had injected pharynx and mild anterior cervical adenopathy.  He exhibited moist, harsh rhonchi over all lung fields.  The clinician noted recent diagnostic studies, including recent negative chest X-ray.  The Veteran was transferred for convalescent care.  The examiner assessed pneumonia and bronchitis as cured.  Another chest X-ray was taken on June 28, 1954, with negative findings.  The Veteran returned to duty on July 7, 1954.

The January 1956 Report of Medical Evaluation reflects that the Veteran's lungs and chest were clinically examined and deemed to be normal.  Contemporaneous chest X-ray was taken and returned normal.  The examiner noted the pertinent medical history.  He deemed the Veteran qualified for separation and transfer to the Reserves.

The December 1959 Report of Medical History for Reserve service shows that the Veteran reported whooping cough and chest pain, but denied the following: chronic or frequent colds, sinusitis, tuberculosis, asthma, shortness of breath and chronic cough.  Contemporaneous clinical evaluation showed the Veteran's lungs and chest were deemed to be normal.  Contemporaneous chest X-ray was negative.

A September 1987 letter from a private physician indicates that the Veteran had exercise induced angina and was recommended to restrict physical activity.

In 1988, the Veteran submitted numerous statements from witnesses that affirmed him having back pain and cardiac type symptoms beginning in service.

In May 1988, a private physician noted that the Veteran had a month-long hospitalization in service for pneumonia.  He indicated that the Veteran had residual back and cardiac disabilities from service.

In January 1989, the Veteran reported that he had dyspnea and chest pain immediately after separation, which precluded strenuous activity.

August 2002 and July 2004 VA primary care records include reports of occasional dyspnea with exertion and chronic cough.  No clinical pulmonary or respiratory abnormalities were reported.

In July 2012, the Veteran was afforded a VA pulmonary examination.  The examiner diagnosed asthma and lung granuloma, and ruled out bronchitis.  See also VA examination, addendum (September 2012).  The examiner opined that the Veteran's respiratory disorders were related to his in-service pneumonia and bronchitis.  The examiner explained that asthma was initially diagnosed in 2006 and that there is only a small amount of medical literature showing a causal relationship between pneumonia and asthma.

In December 2015, the Board denied the claim of entitlement to service connection for a respiratory disorder, and the Veteran appealed to the Court, which, in October 2016, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for further action.

After the December 2015 Board decision, the Veteran submitted additional evidence, namely an article from the Postgraduate Medical Journal explaining that mycoplasma pneumoniae, primarily recognized as a causative agent of community-acquired pneumonia, has recently been linked to asthma.

He also submitted a medical article suggesting a link between spinal cord injuries and the eventual development of restrictive lung disease.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

On VA examination in August 2017, the examiner diagnosed acute bronchitis, resolved; acute pneumonia, resolved; asthma, resolved; and granuloma, small and calcified left lower lobe.  The examiner opined that the claimed conditions are less likely than not incurred in service or otherwise related to the claimed in-service injury, event, or illness.

As to pneumonia, the examiner found that such is resolved and has not recurred since initial manifestations in March 1954 and May 1954.  The examiner further found that there is no indication pneumonia has persisted since separation from the military.  The examiner explained that there is no evidence of recurrent pneumonia, annual or otherwise, except for the report of "cough and fever."  The examiner further explained that there is no independent evidence of a productive cough suggestive of pneumonia, x-ray evidence of such a process, or independent testing for fever.

As to asthma, the examiner found no indication of such during service and that the 2011 report of asthma is questionable as the diagnosing clinician found that "rales" was an indication of asthma.  The examiner found that wheezing on chest examination, and not rales, is indicative of asthma.  Additionally, the examiner determined that PFT findings in 2012 and 2017 are inconsistent with a diagnosis of asthma.  As such, the examiner concluded that asthma had resolved.

As to lung granuloma, the examiner found no indication of such during service, and that the first indication of such is an incidental finding on chest X-ray in 2011.  The examiner further indicated that repeat chest x-ray in August 2017 indicates no change in the appearance and that it is now calcified, suggesting longstanding inactivity.

As to bronchitis, the examiner found that such is resolved and that there is no extensive history of pneumonia while in service (1954-1956):  noting one period of pneumonia and one period of acute bronchitis in the two years of service.

As to the Postgraduate Medical Journal explaining that mycoplasma pneumoniae, primarily recognized as a causative agent of community-acquired pneumonia, has recently been linked to asthma, the examiner explained that such is not applicable to the Veteran has he has never been diagnosed with mycoplasma pneumoniae.

As to the assertion that a traumatic in-service spinal injury caused a current respiratory disorder, the examiner opined that such is unlikely as examinations, including x-rays,  following this injury are normal.  The examiner noted that findings of "asthma" in July 2012 and September 2012 are inconclusive and such would be related to reactive airway disease and not a spinal injury.  However, as to the medical article suggesting a link between spinal cord injuries and the eventual development of restrictive lung disease, the examiner stated that "radiological studies to include MRI as well as electrophysiological studies would be required to further evaluate this claim," namely whether the Veteran suffered a spinal cord injury and/or neurological deficits to suggest such a spinal cord injury.

In light of the August 2017 VA examiner's opinion that further medical development is needed to evaluate the Veteran's claim, the Board finds that remand is needed to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to diagnose any current respiratory disorder, to include pneumonia and bronchial asthma with left lung granuloma, the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's (i) in-service back injury, (ii) his service-connected lumbosacral spine, and/or (iii) his service-connected atherosclerotic heart disease caused or aggravated any diagnosed respiratory disorder.

The examiner is to conduct any tests necessary, to specifically include radiological studies to include MRI as well as electrophysiological studies.  If such studies are not conducted, the examiner must explain why they are not necessary, in light of the August 2017 VA examiner's statement that "radiological studies to include MRI as well as electrophysiological studies would be required to further evaluate this claim."

The examiner is to address (i) the medical article suggesting a link between spinal cord injuries and the eventual development of restrictive lung disease and (ii) the August 2017 VA examiner's opinion.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veteran's Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
STEVEN D. REISS 
Veteran's Law Judge, Board of Veteran's' Appeals


Department of Veteran's Affairs


